Exhibit 10.40B

SECOND AMENDMENT

TO THE

THIRD AMENDED AND RESTATED SERVICES AGREEMENT

This Second Amendment (the “Second Amendment”) to the Third Amended and Restated
Services Agreement and entered into this 21st day of February, 2010 (“Effective
Date”), by and between First Data Technologies, Inc. (“FDT”) and CSG Systems,
Inc. (“CSG”).

W I T N E S S E T H:

WHEREAS, CSG and FDT entered into a Third Amended and Restated Services
Agreement dated as of August 2003, as previously amended (the “Service
Agreement”); and

WHEREAS, CSG and FDT desire to hereby amend the Service Agreement as hereinafter
more particularly set forth.

NOW THEREFORE, in consideration of the foregoing mutual promises contained
herein, CSG and FDT hereby agree, as of the Effective Date, as follows:

1. Section 1.38 of the Service Agreement is hereby deleted in its entirety and
replaced with the following:

“‘Original Term’ means the period of time commencing on the Effective Date and
ending June 30, 2010. The Original Term shall automatically extend for up to six
successive one (1) month extension periods expiring no later than December 31,
2010, unless CSG provides FDT written notice at least forty-five (45) days prior
to the expiration date of the Original Term or the then-current extension period
that the Original Term will not be further extended. All references to June 30,
2010 shall be interpreted to mean through the end of the Original Term.”

2. As hereby amended and supplemented, the Third Amended and Restated Services
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, each of the Parties hereto has caused this Amendment to the
Third Amended and Restated Services Agreement to be executed as of the date
first written above.

 

CSG SYSTEMS, INC. Signed By:   /s/ Bret C. Griess

Print Name:   Bret C. Griess  

Title:   EVP

 

 

 

FIRST DATA TECHNOLOGIES, INC. Signed By:   /s/ Randall Roumillat

Print Name:   Randall Roumillat

Title:   SVP-GIO